958 A.2d 157 (2008)
289 Conn. 933
In re DAMIEN N.
No. 18234.
Supreme Court of Connecticut.
Decided September 25, 2008.
John E. Tucker, assistant attorney general, in support of the petition.
The petition by the department of children and families for certification for appeal from the Appellate Court (AC 29909) is granted, limited to the following issue:
"Did the Appellate Court properly dismiss this appeal for lack of a final judgment where the judgment appealed was a mandatory injunction removing the assigned department of children and families' social worker from a juvenile session case?"
The Supreme Court docket number is SC 18234.